Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species X.1 (Fig. 7), Species D.2 (Fig. 2B), and Species Z.1 (Fig. 6), including claims 1-5, 7-11, and 14-20, in the reply filed on 07/01/2022 is acknowledged.
Claims 6, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.

Examiner notes that claim 10 reads on the non-elected species (figs. 12-13) and does not read on the elected species (fig. 6). Hence, claim 10 has been withdrawn.
Furthermore, claim 18 reads on non-elected Species, same as claim 6. Thus, claim 18 has been withdrawn

Therefore, claims 6, 10, 12, 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20190096976 A1; hereinafter “Jang”).

In re Claim 1, Jang discloses a display device (figs. 1-2) comprising: 
a substrate 110 including a display area (e.g., MSP, HSP in a single subpixel; ¶ 0033. Hereinafter “DA”) and a non-display area (“An area other than the main subpixel MSP and the auxiliary subpixel HSP may be a non-emissive area”; ¶ 0035. Hereinafter “Non-DA”); and 
a plurality of sub-pixels (SP) arranged in the display area (DA) and including portions of an electrode 143 (¶ 0045) disposed over the display area (DA), 
wherein the plurality of sub-pixels includes a first sub-pixel (MSP) and a second sub-pixel (HSP) to emit light of the same color (¶ 0092-0095), 
a first portion of the electrode 143 of the first sub-pixel (MSP) has a thickness different from a thickness of a second portion of the electrode 143 of the second sub-pixel (HSP) (as shown in fig. 2, a thickness of the electrode 143 in EA1 has a different thickness at the concave portion from a thickness of a second portion of the electrode 143 in EA2), and 
the first sub-pixel (MSP) has a size different from a size of the second sub-pixel (HSP) (fig. 1).  

In re Claim 2, Jang discloses the display device of claim 1 (figs. 1-2), further comprising a pixel-defining layer 136 (¶ 0087), 
wherein the electrode 143 comprises an opposite electrode (i.e., a top electrode; ¶ 0044), 
the first sub-pixel and the second sub-pixel further comprises pixel electrodes (141a, 141b) (¶ 0062) disposed below the opposite electrode, 
the pixel-defining layer 136 covers edges of the pixel electrodes (141a, 141b) and defines openings exposing portions of the pixel electrodes (fig. 2; openings are interpreted as lengths of EA1, EA2 and the space in between), and 
the sizes of the first sub-pixel (MSP) and the second sub-pixel are (HSP) defined by the openings (fig. 2; openings are interpreted as lengths of EA1, EA2 and the space in between. Therefore, the sizes are defined by these openings).

In re Claim 3, Jang discloses the display device of claim 1 (figs. 1-2), wherein the display area (DA) comprises a first area (e.g., SP) extending in a first direction (e.g., East-West direction), the first sub-pixel (MSP) being disposed in the first area.

In re Claim 4, Jang discloses the display device of claim 3 (figs. 1-2), wherein the display area (DA) further comprises a second area (e.g., the area occupied by HSP; hereinafter A2), the second sub-pixel being disposed in the second area, and the first area (SP) is arranged across the second area (A2).

In re Claim 5, Jang discloses the display device of claim 3 (figs. 1-2), wherein the display area further comprises a second area (e.g., the area occupied by HSP; hereinafter A2), the second sub-pixel being disposed in the second area, and the electrode 143 has a thickness in the first area (note: in this claim, the first area is interpreted as EA1) greater than a thickness in the second area (A2) (as shown in fig. 2, a thickness of the electrode 143 in EA1 has a larger thickness at the concave portion than a thickness of a second portion of the electrode 143 in EA2).

In re Claim 7, Jang discloses the display device of claim 1 (figs. 1-2), wherein the non-display area (NDA) includes a first non-display area (e.g., NDA between MSP and HSP; hereinafter NDA1) and a second non-display area (e.g., area outside MSP and HSP; hereinafter NDA2), 
the display area DA (i.e., MSP, HSP) surrounds the first non-display area NDA1, 
the second non-display area NDA2 surrounds the display area (MSP, HSP),
the display area comprises a first area EA1 extending in a first direction (e.g., East-West direction), the first sub-pixel MSP being disposed in the first area EA1, and the first area is arranged between the first non-display area NDA1 and the second non-display area NDA2.

In re Claim 9, Jang discloses the display device of claim 1 (figs. 1-2), wherein the plurality of sub-pixels SP includes at least one red sub-pixel, at least one green sub-pixel, and at least one blue sub-pixel (¶ 0092-0095).

In re Claim 14, Jang discloses a display device (figs. 1-2) comprising: 
a substrate 110 including a display area (e.g., MSP, HSP in a single subpixel; ¶ 0033. Hereinafter “DA”) and a non-display area (“An area other than the main subpixel MSP and the auxiliary subpixel HSP may be a non-emissive area”; ¶ 0035. Hereinafter “Non-DA”); and 
a plurality of organic light-emitting diodes (MSP, HSP) arranged in the display area and including portions of an electrode 143 (¶ 0045) disposed over the display area (DA), 
wherein the plurality of organic light-emitting diodes (MSP) includes a first organic light-emitting diode (HSP) and a second organic light-emitting diode to emit light of the same color (¶ 0092-0095), 
a first portion of the electrode of the first organic light-emitting diode has a thickness different from a thickness of a second portion of the electrode of the second organic light-emitting diode (as shown in fig. 2, a thickness of the electrode 143 in EA1 has a different thickness at the concave portion from a thickness of a second portion of the electrode 143 in EA2), and 
an emission area (e.g., EA1) of the first organic light-emitting diode has a size different from a size of an emission area (e.g., EA2) of the second organic light-emitting diode.

In re Claim 15, same as claim 2 above.

In re Claim 16, same as claims 3 and 4 above.

In re Claim 17, same as claim 5 above.

In re Claim 19, same as claim 7 above.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 20190096976 A1; hereinafter “Jang”), as applied to claims 9 and 14 above, respectively and further in view of Yamabuchi et al. (US 20200385856 A1; hereinafter “Yamabuchi”).

In re Claim 11, Jang discloses the display device of claim 9 outlined above, but does not expressly disclose wherein the plurality of sub-pixels constitutes virtual quadrangles, the at least one red sub-pixel and the at least one blue sub-pixel are arranged at vertices of one of the virtual quadrangles to face a central point of the one of the virtual quadrangles, and the at least one green sub-pixel is arranged at the central point of the one of the virtual quadrangles.

In the same field of endeavor, Yamabuchi discloses a mask for a display device (fig. 5; ¶ 0052-0053) wherein the plurality of sub-pixels constitutes virtual quadrangles, the at least one red sub-pixel (Rpix) and the at least one blue sub-pixel (Bpix) are arranged at vertices of one of the virtual quadrangles to face a central point of the one of the virtual quadrangles, and the at least one green sub-pixel (Gpix) is arranged at the central point of the one of the virtual quadrangles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Yamabuchi into the display device of Jang in order to improve the expressive ability of high resolution and to secure a high open rate of a pentile matrix (see the background section of Yeon et al. KR 20140034500 A).

In re Claim 20, Jang discloses the display device of claim 14, wherein the plurality of organic light-emitting diodes each are configured to emit light having one of red, green, and blue colors (¶ 0092-0095), but does not expressly disclose they are arranged in a pentile matrix. However, as explained above in claim 11, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Yamabuchi into the display device of Jang and arranged in a pentile matrix in order to improve the expressive ability of high resolution and to secure a high open rate of a pentile matrix (see the background section of Yeon et al. KR 20140034500 A).



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, Jang does not expressly disclose wherein the first non-display area NDA1 includes a first region and a second region, and the first area is further arranged between the first region and the second region. In the same field of endeavor, Zhang et al. (US 20210280646 A1; hereinafter “Zhang”) discloses a display device (figs. 1-4) wherein the first non-display area includes a first region 100a and a second region 100c.
However, none of the prior art discloses the first area is further arranged between the first region and the second region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wehlus et al. (US 20170025478 A1; hereinafter “Wehlus”) discloses different cathode electrode thicknesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893